DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 3, the phrase “further comprising a cuff that gives pressure to an attachment region, the pulse wave information is detected by a sensor which is connected to the cuff.” should be replaced with -- further comprising a cuff that gives pressure to an attachment region, wherein the pulse wave information is detected by a sensor which is connected to the cuff.-- for claim clarity.
In Claim 6, the phrase “wherein the pulse wave information is detected by a sensor which is each constituted of at least one of a vibration sensor, a pressure sensor, a piezoelectric sensor, an optical sensor, an ultrasonic sensor, a radio wave sensor, an electrostatic capacity sensor, an electric field sensor, and a magnetic field sensor.” should be replaced with -- wherein the pulse wave information is detected by a sensor which is [[each]] constituted of at least one of a vibration sensor, a pressure sensor, a piezoelectric sensor, an optical sensor, an ultrasonic sensor, a radio wave sensor, an electrostatic capacity sensor, an electric field sensor, and a magnetic field sensor.-- for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 4, 15, and 17-19 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 15, the term “making a first electrode in contact with a body surface near an artery
making a second electrode in contact with a body surface near the artery where a signal polarity of the second electrode is inverted from the first electrode;
measuring a potential difference between the first electrode and the second electrode, acquiring an electrocardiogram based on the measured potential difference, and acquiring a first time at which at least a predetermined portion in the electrocardiogram occurs; 
detecting pulse wave information from a body surface near the artery; 
acquiring, from the pulse wave information, a second time at which a predetermined portion in a pulse wave occurs; and calculating pulse wave transit time from the first time and the second time, and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value." renders the claim indefinite because it is unclear how the limitation of signal polarity relates to the claim. Specifically, are the electrodes creating a signal polarity condition by their operation or are the electrodes looking for a naturally occurring condition. Further, the Specification outlines that the predetermined portions of the electrocardiogram and the pulse wave only refer to the peak time of the R wave and the rise time of the pulse wave respectively.  It is unclear if the predetermined portions can refer to any other parameter. Examiner suggests amending the claim to “bringing a blood pressure measuring device in contact with a body surface near an artery wherein the blood pressure measuring device comprises:
a first electrode with an adhesive surface;
a second electrode with an adhesive surface;
a pulse wave detecting sensor between the two electrodes;
displaying signals obtained from the first electrode and the second electrode;
moving the blood pressure measuring device over an artery and adhering the blood pressure measuring device when the display shows the polarity of the signal of the second electrode is inverted from the signal of the first electrode;


measuring a potential difference between the first electrode signal and the second electrode signal, acquiring an electrocardiogram based on the measured potential difference, and acquiring a first time at which at least a peak time of an R wave  in the electrocardiogram occurs; 
detecting pulse wave information using the pulse wave detecting sensor ; 
acquiring, from the pulse wave information, a second time at which a rise time of  a pulse wave occurs; and calculating pulse wave transit time from the first time and the second time, and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value." And Examiner will be interpreting the claim as such.
Regarding Claims 3, 4, and 17-19, the utilization of a blood pressure cuff renders the claim indefinite because the blood pressure cuff is distinctly tied to an embodiment of the invention for calibrating the pulse wave transit time and the blood pressure, but these teachings are not applied in the specification with the polarity inversion embodiment of the invention. It is thus unclear to the Examiner if the teachings of the separate embodiments can be used together. Examiner suggests cancelling claims 3, 4, and 17-19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2006/0200011) (“Suzuki”).
Regarding Claim 1, Suzuki teaches a blood pressure measuring device (Abstract) comprising: 
a first electrode that is made to contact with a body surface near an artery (Fig. 1, electrocardiogram electrodes 23, [0057], Fig. 2 shows a monitoring location near an artery);  
a second electrode that is made to contact with a body surface near the artery (Fig. 1, electrocardiogram electrodes 23, [0057], Fig. 2 shows a monitoring location near the artery) where a signal polarity of the second electrode is inverted from the first electrode (Examiner notes that as a system claim, placement of the electrode cannot be claimed); 
one or more memories ([0050] memory unit 13, [0101] stores instructions) storing instructions; and 
one or more processors (Fig. 1, control unit 16) configured to execute the instructions to: 
measure a potential difference between the first electrode and the second electrode, acquire an electrocardiogram based on the measured potential difference ([0057]), and acquire a first time at which at least a predetermined portion in the electrocardiogram occurs ([0063] peak acts as predetermined portion);
detect pulse wave information from a body surface near the artery ([0060]); 
acquire, from the pulse wave information, a second time at which a predetermined portion in a pulse wave occurs ([0063]); and 
calculate pulse wave transit time from the first time and the second time, and calculate estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value ([0063]-[0064]).
Regarding Claim 6, Suzuki teaches the blood pressure measuring device according to claim 1, wherein the pulse wave information is detected by a sensor which is constituted of at least one of a vibration sensor, a pressure sensor, a piezoelectric sensor, an optical sensor, an ultrasonic sensor, a radio wave sensor, an electrostatic capacity sensor, an electric field sensor, and a magnetic field sensor ([0049] pulse wave sensor is optically based).

Regarding Claim 16, Suzuki teaches a non-transitory recording medium recording a blood pressure measuring program (Abstract, Fig. 1, [0055] control unit 16, data processing performed by control unit) that causes a computer to execute: 
processing of measuring a potential difference between a first electrode and a second electrode made to contact with a body surface near an artery ([0057]) where a signal polarity of the second electrode is inverted from the first electrode (Examiner notes that as a system claim, placement of the electrode cannot be claimed), acquiring an electrocardiogram based on the measured potential difference ([0057]), and acquiring a first time at which at least a predetermined portion in the electrocardiogram occurs ([0063] peak acts as predetermined portion); 
processing of detecting pulse wave information from a body surface near the artery ([0060]);
processing of acquiring, from a pulse wave information, a second time at which a predetermined portion in the pulse wave occurs ([0063]); and 
processing of calculating pulse wave transit time from the first time and the second time, and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value ([0063]-[0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of McCombie et al (US 2010/0241011) (“McCombie”).
Regarding Claim 3, while Suzuki teaches the blood pressure measuring device according to claim 1, and Suzuki teaches that the system may be alternatively performed at a wrist (Fig. 21, [0155]), Suzuki fails to teach the device further comprising a cuff that gives pressure to an attachment region, wherein the pulse wave information is detected by a sensor which is connected to the cuff.  
However McCombie teaches a cardiovascular monitor (Abstract) and further teaches that pulse monitoring can be done in conjunction with application of an external pressure ([0037]) where the pressure is applied by a cuff ([0036]) with sensors applied within a cuff ([0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pulse monitoring of Suzuki at the wrist and with a cuff as taught by McCombie as a way to calibrate the pulse transit time and blood pressure relationship for different conditions ([0033]).
Regarding Claim 4, Suzuki and McCombie teach the blood pressure measuring device according to claim 3, wherein the blood pressure value is calculated, based on a pressurized pulse wave acquired by the sensor under a press by the cuff (See Claim 3 Rejection).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Banet et al (US 2014/0213876) (“Banet”).
Regarding Claim 5, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein surfaces of the first electrode and the second electrode have an adhesive property.  
However Banet teaches an ECG-based monitoring system (Abstract) and further teaches that the ECG monitoring may comprise electrodes with an eadhesive property ([0056] electrodes used for ECG, [0057] electrodes adhered by used of a conductive gel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate an adhesive property for a surface of the electrode of Suzuki as taught by Banet as a way to ensure confidence in gathered data from electrodes by preventing electrodes from losing contact with the subject.

Claim(s) 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Fukuda et al (US 2014/0155767) (“Fukuda”).
Regarding Claim 7, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the estimated blood pressure is calculated by using a relation formula, between the pulse wave transit time and the blood pressure value, calculated by any one of a method by statistical analysis based on the pulse wave transit time and the blood pressure values acquired from a plurality of subjects, and a method by calibration based on the pulse wave transit time and the blood pressure value acquired for each individual.  
However Fukuda teaches that a pulse-based blood pressure estimator (Abstract) and further teaches that estimation may be done based on pulse wave velocity in the form of SBP = a*PWV + b ([0050] method of calibration to create the relation formula), where a and b parameters are determined by calibration.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the relation formula of Suzuki to the formula taught by Suzuki as a standardized teaching to be utilized across practitioners to create a consistent standard when determining blood pressure. Furthermore, it would be obvious to note that pulse wave velocity is proportional to pulse wave transit time, and thus can equivalently be substituted into the given formula.
Regarding Claim 8, Suzuki and Fukuda teach the blood pressure measuring device according to claim 7, wherein, when the pulse wave transit time is PWTT, systolic blood pressure is SBPest, and α and β are parameters acquired by the calibration, the relation formula is a relation formula expressed by:
 
    PNG
    media_image1.png
    16
    178
    media_image1.png
    Greyscale
(See Claim 7 Rejection).
Regarding Claim 11, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the predetermined portion in the electrocardiogram is a specific wave in the electrocardiogram.  
However Fukuda teaches a blood pressure estimation based on pulse data (Abstract, [0042]-[0044]) and further teaches that a utilized predetermined portion of a R wave in an electrocardiogram and a utilized predetermined portion of a rise point in a pulse wave to determine pulse transit time ([0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the peak in the ECG of Suzuki with the R wave as taught by Fukuda as a simple substitution of one ECG monitoring point for another to obtain a standardized comparison marker to judge pulse transit time across different subjects.
Regarding Claim 12, Suzuki and Fukuda teach the blood pressure measuring device according to claim 11, wherein the specific wave is an R wave (See Claim 11 Rejection).  
Regarding Claim 13, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the second time is a rise time of a pulse wave.
However Fukuda teaches a blood pressure estimation based on pulse data (Abstract, [0042]-[0044]) and further teaches that a utilized predetermined portion of a R wave in an electrocardiogram and a utilized predetermined portion of a rise point in a pulse wave to determine pulse transit time ([0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the peak in the pulse wave of Suzuki with the rise point as taught by Fukuda as a simple substitution of one pulse monitoring point for another to obtain a standardized comparison marker to judge pulse transit time across different subjects.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding Claim 9, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki’s first embodiment fails to teach wherein the artery is at least one of a brachial artery, a carotid artery, a superficial temporal artery, a facial artery, a radial artery, a femoral artery, a popliteal artery, a posterior tibial artery, and a dorsalis pedis artery.  
	However Suzuki teaches a second embodiment at a wrist (Fig. 21, [0155]), which would be characterizing the radial artery.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the monitoring near an artery at the chest with the monitoring of a radial artery as taught by Suzuki as a simple substitution of one monitoring location for another to obtain a result of cardiovascular health of a subject.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sethi et al (US 2011/0021929) (“Sethi”).
Regarding Claim 10, while Suzuki teaches the blood pressure measuring device according to claim 1, wherein the one or more processors are configured to execute the instructions to update a relation formula between the pulse wave transit time and the blood pressure value, based on a blood pressure value of a blood pressure gauge and the pulse wave transit time from the acquired electrocardiogram and the acquired pulse wave.
However Sethi teaches a blood pressure estimator (Abstract) and teaches creating a relation formula between the pulse wave transit time and the blood pressure value ([0003]), based on the blood pressure values acquired and the pulse wave transit times acquired ([0003]) and updating the relation formula ([0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to update the relationship in Suzuki, represented by a formula in Sethi, as Sethi teaches this as a way to continue to have accurate blood pressure data in view of changing arterial compliance ([0006]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lisy et al (US 9,192,313) (“Lisy”).
Regarding Claim 14, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the first electrode and the second electrode are curved in such a way as to conform to a shape of an attachment region.  
	However Lisy teaches a physiological monitor (Abstract) and further teaches that a curved surface on an electrode may aid in application of the electrode onto a subject (Col. 36, L. 34-59).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a curved configuration as taught by Lisy for the electrodes of Suzuki as this “may aid in application of the device to an area on a subject.” While the passage above refers to a convex shape for a convex body surface (e.g. an armpit), a concave shape would similarly provide a benefit for outwardly curve body portion.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of McCombie and further in view of Inukai et al (EP 0876790) (“Inukai”).
Regarding Claim 17, while Suzuki teaches the blood pressure measuring device according to claim 1, and Suzuki teaches that the system may be alternatively performed at a wrist (Fig. 21, [0155]), Suzuki fails to teach the device further comprising a cuff that gives pressure to an attachment region, wherein the pulse wave information is detected by a sensor which is connected to the cuff, and the first electrode and the second electrode are installed between the cuff and the body surface.  
However McCombie teaches a cardiovascular monitor (Abstract) and further teaches that pulse monitoring can be done in conjunction with application of an external pressure ([0037]) where the pressure is applied by a cuff ([0036]) with sensors applied within a cuff ([0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pulse monitoring of Suzuki at the wrist and with a cuff as taught by McCombie as a way to calibrate the pulse transit time and blood pressure relationship for different conditions ([0033]).
Yet their combined efforts fail to teach the electrodes installed between the cuff and the body surface.
However Inukai teaches a blood pressure measuring system (Abstract) wherein the cuff surface applied to the subject has electrodes installed for measuring electrocardiographs (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also includes the electrodes of Suzuki in the cuff of McCombie as a way to provide the components of the system in a compact manner. The placement of electrodes within a cuff is supported by the cuff of Inukai.

Regarding Claim 19, while Suzuki teaches the non-transitory recording medium recording the blood pressure measuring program according to claim 16, and Suzuki teaches that the system may be alternatively performed at a wrist (Fig. 21, [0155]), Suzuki fails to teach wherein 
the pulse wave information is detected by a sensor which is connected to a cuff that gives pressure to an attachment region, and 
However McCombie teaches a cardiovascular monitor (Abstract) and further teaches that pulse monitoring can be done in conjunction with application of an external pressure ([0037]) where the pressure is applied by a cuff ([0036]) with sensors applied within a cuff ([0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pulse monitoring of Suzuki at the wrist and with a cuff as taught by McCombie as a way to calibrate the pulse transit time and blood pressure relationship for different conditions ([0033]).
Yet their combined efforts fail to teach the electrodes installed between the cuff and the body surface.
However Inukai teaches a blood pressure measuring system (Abstract) wherein the cuff surface applied to the subject has electrodes installed for measuring electrocardiographs (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also includes the electrodes of Suzuki in the cuff of McCombie as a way to provide the components of the system in a compact manner. The placement of electrodes within a cuff is supported by the cuff of Inukai.

Allowable Subject Matter
No prior art rejection is applied to claims 15 and 18 because the prior art fails to teach placing a second electrode in contact with a body surface near an artery where a signal polarity of the second electrode is inverted from the first electrode, and acquiring an electrocardiogram based on the measured potential difference of first and second electrode placed across the artery. However, the claims are not allowed at this time due to the rejections under 35 USC 112(b), as set forth above

Response to Arguments
Applicant’s amendments and arguments filed 5/31/2022 with respect to the 35 USC 112(f) interpretations have been fully considered and are persuasive. The interpretations are obviated.
Applicant’s amendments and arguments filed 5/31/2022 with respect to the claim objections have been fully considered and are persuasive. The objections are withdrawn.
Applicant’s amendments and arguments filed 5/31/2022 with respect to the 35 USC 101 rejection of claims 1 and 16 and claims dependent thereon have been fully considered, but are not persuasive. The recognized improvement in signal polarity inversion of electrodes across an artery is only applicable when considering how one chooses a location for electrode placement. This choosing of placement may be performed in a method claim, but is not applicable in system claims 1 and 16 as the placement of the electrodes on the subject is not within the scope of a system claim.
Applicant’s amendments and arguments filed 5/31/2022 with respect to the 35 USC 101 rejection of claims 15 and 18 have been fully considered and are persuasive. The recognized improvement in signal polarity inversion of electrodes across an artery enables measuring locations to be expanded around the body and for electrocardiograms to be measured even when a signal is very weak. The rejections are withdrawn.
Applicant’s amendments and arguments filed 5/31/2022 with respect to the 35 USC 103 rejections of independent claim 15 have been fully considered and are persuasive. The rejections are withdrawn.
Applicant’s amendments and arguments filed 5/31/2022 with respect to the 35 USC 103 rejection of independent claims 1 and 16 have been fully considered, but are not persuasive. As apparatus claims, the placement of the electrodes and the ensuing signal characteristics from the placement cannot be claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791